Citation Nr: 9926379	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-28 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chloracne, claimed 
as secondary to exposure to Agent Orange.  

2.  Entitlement to service connection for acne vulgaris.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1970, and from November 1970 to November 1974.  

This matter arises from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought.  The 
veteran filed a timely appeal and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board notes that in his 
substantive appeal of February 1997, the veteran requested a 
personal hearing before a Member of the Board at the VA 
Central Office in Washington, D.C.  Pursuant to his request, 
a personal hearing was scheduled at the VA Central Office on 
July 26, 1999.  The veteran was notified of the scheduled 
date and time by a letter dated in May 1999.  However, the 
veteran failed to report for his hearing at the scheduled 
time, without explanation, and has not thereafter contacted 
the Board.  Accordingly, the Board will now proceed with its 
review of the veteran's appeal.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
chloracne.  

2.  There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed skin disorders, 
including acne vulgaris, and any incident of his active 
service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for chloracne, 
claimed as secondary to Agent Orange, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  
2.  The veteran's claim for service connection for acne 
vulgaris is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (1998).  In reviewing a claim for service 
connection, the initial question is whether the claim is well 
grounded.  

The veteran has the "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  In the 
absence of a well-grounded claim, there is no duty to assist 
the claimant in developing facts pertinent to the claim, and 
the claim must fail.  See Epps v. Gober, 126 F.3d 1464 
(1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v. Brown, 6 Vet. App. 563, 568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of a 
current disability.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown through medical 
evidence.  See Epps, supra.  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service, or during an applicable 
presumption period, and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the United States Court of Appeals for 
Veterans Claims (Court) has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply, 
(i.e., if a chronic disorder is not noted in service), a 
claim may be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, at 498.  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam War era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed to 
an herbicide agent, unless affirmative evidence establishes 
that the veteran was not exposed to any such agent in 
service.  See 38 C.F.R. § 3.307(a)(6)(iii) (1998).  The 
diseases for which a presumption of service connection based 
on exposure to Agent Orange includes chloracne "or other 
acneform disease consistent with chloracne."  The 
presumptive period for chloracne or acneform disease 
consistent with chloracne is one year.  38 C.F.R. 
§ 3.307(a)(6).  

Thus, service connection may be presumed for residuals of 
exposure to Agent Orange by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.307(a)(6) (1998).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available, and the presumption of 
exposure to herbicides is also precluded.  McCartt v. West, 
12 Vet. App. 164 (1999).

The veteran's service medical and service personnel records 
show that he served in the Republic of Vietnam during the 
Vietnam War era from September 1969 to September 1970, and 
that he received the Vietnam Service and Campaign Medals.  
His service medical records are negative for any indication 
of chloracne, although in January 1970 he was shown to have 
been treated for an unspecified rash on his lower lip.  He 
was also shown to have been treated for urethritis during 
service, but not for acne vulgaris, per se.  The report of 
the veteran's service separation examination is negative for 
any skin disorder.  

Post service medical treatment records are completely 
negative for any indication of chloracne, and do not show 
that the veteran developed any skin disorder, including acne 
vulgaris, within a year of his separation from active duty.  
In fact, the report of a VA rating examination dated in July 
1979 shows that the veteran skin was described as "warm and 
moist" without lesions.  VA outpatient clinical records 
dated in March 1995 are likewise negative for any history or 
complaints of a skin disorder or diagnosis of a skin 
disorder, although a few pimples on the posterior auricles 
and on the back were noted.  

The first documented instance of the veteran's treatment for 
any skin disorder was noted in an outpatient VA treatment 
record dated in May 1995, when he was seen for complaints of 
acne on his back, behind the ears, and on his face.  A 
subsequent treatment record dated in November 1995 indicates 
that the veteran reported a history of acne since the 1970s, 
but fails to contain any medical opinion to the effect that 
any skin disorder diagnosed at that time, including xerosis 
and "mild" acne vulgaris, was incurred in service.  Other 
contemporaneous VA clinical treatment records dating from 
November 1995 through September 1996 show that the veteran 
had been treated for acne vulgaris, but fail to contain any 
medical opinion linking that skin disorder, or any other skin 
disorder, to the veteran's active service.  
The Board has carefully evaluated the evidence as discussed 
above, but must conclude that the veteran has not presented 
well-grounded claims for service connection for chloracne, 
claimed as secondary to Agent Orange exposure and for acne 
vulgaris.  That the veteran served in the Republic of Vietnam 
during the Vietnam War era is not in dispute.  In addition, 
chloracne is listed among the diseases associated with 
exposure to Agent Orange.  See 38 C.F.R. § 3.309(e).  
However, the record is completely negative for any medical 
diagnosis or other indication that the veteran currently has 
or has ever had chloracne.  Absent evidence that the veteran 
currently has a disability due to chloracne, his claim is not 
well grounded and must therefore be denied.  

With respect to the veteran's claim for service connection 
for acne vulgaris, the Board acknowledges that he is 
currently diagnosed with this disorder.  However, there is no 
evidence in his service medical records to indicate that acne 
vulgaris was incurred in service.  The first instance of 
record showing a diagnosis of or treatment for acne vulgaris 
was dated in May 1995, more than 20 years after the veteran's 
service separation.  The Board would observe that this is 
well beyond any presumptive period for service connection for 
that disorder, even if it were to be assumed that the 
veteran's acne vulgaris were consistent with chloracne.  
However, there is no medical evidence or opinion of record to 
establish that the veteran's acne vulgaris is an acneform 
disease consistent with chloracne.  See generally 38 C.F.R. 
§ 3.303; Savage, supra.  Moreover, as noted above, exposure 
to herbicides cannot be presumed if the veteran's acne 
vulgaris is not an acneform disease consistent with 
chloracne.  McCartt, supra.  In any event, absent medical 
evidence of a nexus or link between the veteran's currently 
diagnosed acne vulgaris and his active service, his claim for 
service connection must also be denied as not well grounded.  

In addition, lay statements by the veteran that he currently 
has chloracne as a result of exposure to Agent Orange or that 
his diagnosed acne vulgaris was incurred during his active 
service, do not constitute medical evidence.  As a lay 
person, lacking in medical training and expertise, the 
veteran is not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran has failed to present any 
medical evidence that he has or has ever had chloracne, or an 
acneform disease consistent with chloracne, or that his 
diagnosed acne vulgaris was incurred in service, his claims 
are not well grounded and must be denied.  

For the foregoing reasons, it is the decision of the Board 
that the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for chloracne, claimed as secondary to Agent 
Orange exposure and for service connection for acne vulgaris.  
The Board is not aware of any additional evidence which could 
serve to well ground the veteran's claims.  As the duty to 
assist is not triggered here by well-grounded claims, the 
Board finds that the VA has no obligation to further develop 
the veteran's claims.  Accordingly, the Board is not required 
to remand the case for further evidentiary development.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d at 1464; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for chloracne, claimed as secondary to 
exposure to Agent Orange, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for acne vulgaris is denied.  




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

